On Application por Behearing.
Bermudez, C. J.
Counsel for the company now rely for the first time on Art. 217 of the Constitution to show that the Constitution requires equality and uniformity in license taxation. Although made late, it will be considered.
The article is not imperative, but only permissive. It does not. require that corporations, companies or associations organized or domiciled out of this State and doing business therein, be licensed by a mode different from that provided for home corporations or companies.
It simply provides that such organizations may be licensed, and *467when they are licensed, the different modes of license shall be uniform upon a graduated sytem, as to all such corporations, companies or associations that transact the same kind of business.
There is nothing to show that the license demanded, is claimed under a mode different from that established for home corporations or companies; on the contrary, it appears that the license is the same that would have been demanded from the defendant company, if it were a home corporation. This would suffice to shut out the defendant from all complaint, for it cannot pretend that, because it was not treated as a foreign organization, it is entitled to privileges, or favors, or protection which cannot be extended to home institutions.
Moreover, whatever has been said in the opinion touching the mode of license, when different, the uniformity and a graduated system, stands in refutation of the new proposition advanced.
Rehearing refused.